Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas G. Eischweiler, Reg. No. 36,981 on Tuesday, March 4, 2021. 
The application has been amended as follows:	

1.    (Currently amended) A method of adjusting clock frequency in a transmitting or receiving wireless device comprising:
determining a particular accuracy of transmitting or receiving by the wireless device;
allocating one or more parallel resources to adjust for the particular accuracy; and
of a radio access technology based on the particular accuracy, wherein the clock frequency increases with the number of parallel paths connected in response to the switching.
2.    (Original) The method of claim 1, wherein the adjusting clock frequency is based on a static clock.
3.    (Currently amended) The method of claim 2, further comprising: determining a lower bandwidth of operation for the wireless device to generate a lower
static frequency for the static clock, and determining a higher bandwidth operation for the wireless device to generate a higher static frequency for the static clock.
4.    (Original) The method of claim 1, wherein the adjusting clock frequency is based on a dynamic clock.
5.    (Original) The method of claim 1, wherein the allocating one or more parallel resources is based on a received data signal.

bandwidth of a received data signal;
end and beginning of bandwidth of the data signal;
gap between several bandwidth allocations needed by the data signal;
output power of the wireless device;
band used to transmit from the wireless device; and
data signal values.
7.    (Previously presented) A wireless modem device comprising:
an interface configured to receive a data signal from a radio access technology supported by the wireless modem device;
a scaled static clock configured to support the radio access technology; and a plurality of parallel paths of the wireless modem device for processing resources that are dynamically switched on or off to generate a particular clock frequency supporting the radio access technology, wherein the 
8.    (Currently amended) The wireless modem device of claim 7, wherein the data signal determines an accuracy.
9.    (Currently amended) The wireless modem device of claim 8, wherein the accuracy is related to the particular clock frequency provided by the parallel paths that are dynamically switched on or off.
10.    (Currently amended) The wireless modem device of claim 7, wherein the scaled static clock is configured from a lower bandwidth operation at a lower static frequency and higher bandwidth operation at a higher static frequency.
11.    (Currently amended) The wireless modem device of claim 7, wherein accuracy is related to number of physical resource blocks that are allocated to support communication for the radio access technology.
12.    (Currently amended) The wireless modem device of claim 7, wherein accuracy is related to one or more of the following:
bandwidth of the data signal; end and beginning of resource block; 
output of the wireless modem device; 

gap between resource block allocations and data signal values.
13.    (Currently amended) The wireless modem device of claim 7, wherein the plurality of parallel paths for processing resources are configured to perform digital operations on the received data signal.
14.    (Previously presented) A wireless device comprising: one or more processors;
memory coupled to the processors, wherein the memory comprises one or more lookup tables;
a modem coupled to the processors and memory, wherein the memory comprising a scaled static clock and parallel paths of resources that are dynamically switched on and off to provide particular operating frequencies to support multiple radio access technologies located on the wireless device, wherein a provided particular operating frequency increases with the number of parallel paths switched on.
15.    The wireless device of claim 14, wherein the lookup tables determine which radio access technologies, band requirements, operating frequencies and which parallel paths of resources to switch on.

17.    (Original) The wireless device of claim 14, wherein the lookup tables relate an accuracy with one or more of the following:
bandwidth of a data signal;
end and beginning of bandwidth of the data signal;
gap between several bandwidth allocations needed by the data signal;
output power of the wireless device;
band frequency used to transmit; and
data signal values.
18.    (Original) The wireless device of claim 14, wherein the parallel paths of resources that are dynamically switched on and off to provide particular operating frequencies are related to a dynamic clock.

20.    (Original) The wireless device of claim 14, wherein received data signals determine quantization steps and the parallel paths of resources that are dynamically switched on and off are related to the quantization steps.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “switching to one or more parallel paths in the wireless device to respectively connect the one or more parallel resources to change the clock frequency to the particular clock frequency for processing data signals of a radio access technology based on the particular accuracy, wherein the clock frequency increases with the number of parallel paths connected in response to the switching”, as substantially described in independent claim(s) 1 and 7.  These limitations, in combination with the remaining limitations of claim(s) 1 and 7 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “a modem coupled to the processors and memory, wherein the memory comprising a scaled static clock and parallel paths of resources that are dynamically switched on and off to provide particular operating frequencies to support multiple radio access technologies located on the wireless device, wherein a provided particular operating frequency increases with the number of parallel paths switched on”, as substantially described in independent claim(s) 14.  These limitations, in combination with the remaining limitations of claim(s) 14 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474